Citation Nr: 0027220	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Assignment of initial rating for a right knee disability, 
initially rated as noncompensably disabling.

2.  Assignment of initial rating for a left knee disability, 
initially rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from August 1995 to August 
1998.

This appeal arises from a December 1998 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted entitlement to service 
connection for a bilateral knee disability and assigned a 
noncompensable disability rating, effective August 9, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is not productive of 
instability, subluxation, limitation of motion, or other 
objective functional impairment.

3.  The veteran's left knee disability is not productive of 
instability, subluxation, limitation of motion, or other 
objective functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
right knee disorder have not been met.  38 C.F.R. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.31, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an initial compensable rating for a left 
knee disorder have not been met.  38 C.F.R. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.31, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is an appeal of the original assignment 
of noncompensable  disability ratings for the left and right 
knee, and, as such, the claims are well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the disabilities at 
issue is to be considered during the entire period from the 
period of initial assignment of disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed with regard to these 
issues.  Accordingly, no further development is required to 
comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

The veteran's June 1994 enlistment examination shows no 
indication of a lower extremity or musculoskeletal disorder.  
Service medical records show treatment for bilateral knee 
pain beginning in November of 1996 and a diagnosis of 
retropatellar pain syndrome in February 1997 and 
patellofemoral pain syndrome in March 1997.  Examination in 
March 1997 noted pain on the end of ranges of motion of the 
knees.  In April 1998, the veteran complained of a tightness, 
constant ache, numbness, and occasional swelling with 
running.  He was noted to have discomfort with lateral 
displacement of the left patella, and positive retropatellar 
pain, assessed as retropatellar pain syndrome.  The veteran 
was placed on a profile.

The veteran disagrees with the noncompensable (zero percent) 
rating initially assigned, contending generally through his 
representative that his knee disabilities are "much worse 
than the current noncompensable rating indicates."  He 
contends that he has increased pain or aching in both knees 
when subjected to prolonged sitting or standing. 

In connection with this claim, VA afforded the veteran an 
examination in November 1998.  During the examination, the 
veteran related that he first noticed pain in both knees in 
basic training and that he was diagnosed with retropatellar 
pain syndrome and muscle pain of the left lower extremity.  
The veteran also reported that he worked full-time at Sears 
unloading trucks and that he did not play sports.  He also 
stated that he was not under any physician's care, was not on 
medication, and did not use crutches, a brace, a cane or any 
other corrective device.  The veteran reported that the 
severity, frequency and duration of his pain was constant, 
with prolonged sitting and standing as precipitating factors, 
and with no alleviating factors.  The examiner noted that the 
veteran had no injuries or surgery or indications of any 
episodes of dislocations or recurrent subluxation.  There was 
no history of inflammatory arthritis.  Upon examination, the 
veteran had a 3-inch well-healed scar secondary to injury on 
a barbwire fence.  Range of motion was found to be from 0 
degrees of extension to 140 degrees of flexion in both knees.  
The examiner noted no indication of pain on motion, and the 
veteran was able to sit, squat and stand without difficulty.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The veteran's gait was normal.  Knee X-rays were 
normal.  The examiner's diagnosis was retropatellar pain 
syndrome with no evidence of arthritis.    

Based on service medical records and the findings of the VA 
examination, a December 1998 rating decision granted service 
connection for a bilateral knee disability.  A noncompensable 
rating was initially assigned for each knee.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability rating.  
38 C.F.R. § 4.1.

The veteran's knee disabilities have been assigned 
noncompensable ratings by the RO under the criteria set out 
in 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides 
that slight knee impairment, recurrent subluxation or lateral 
instability, warrants a 10 percent rating.  Moderate or 
severe knee impairment, recurrent subluxation or lateral 
instability, warrant 20 or 30 percent ratings, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Less than 
slight impairment warrants a noncompensable rating.  See 
38 C.F.R. § 4.31.

The Board also considered rating the veteran's left and right 
knee disabilities under those diagnostic codes involving 
limitation of motion.  Normal range of motion of the knee is 
0 degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 provides for a noncompensable (zero percent) rating 
where flexion is limited to 60 degrees, a 10 percent rating 
where flexion is limited to 45 degrees, and a 20 percent 
rating where flexion is limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Also, under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees, a 10 percent rating when 
limited to 10 degrees, a 20 percent rating when limited to 15 
degrees, and a 30 percent rating when limited to 20 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

Based on this evidence and the schedular criteria, the Board 
concludes that the veteran's knee disabilities do not warrant 
a compensable rating under Diagnostic Code 5257.  The medical 
evidence does not establish any subluxation or lateral 
instability.  

Further, there is no medical evidence of any limitation of 
motion, including any limitation due to pain, so as to 
warrant a compensable rating under Diagnostic Code 5260 or 
5261.  The Board has specifically considered the March 1997 
in-service findings of pain on the ends of ranges of motion 
of the knees.  However, at the November 1998 VA examination, 
the veteran was found to have no pain on full range of motion 
testing.  Even assuming, arguendo, that the veteran still had 
such pain at the ends of ranges of motion, as the pain was 
noted to be at the ends of ranges of motion, with full ranges 
of motion without notation of pain, any limitation due to 
pain would begin at the ends of ranges of motion.  Therefore, 
even with considerations of pain on motion as reported by the 
veteran, in accordance with considerations outlined in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995), the evidence would not 
demonstrate limitation of motion of flexion limited to 45 
degrees or extension limited to 10 degrees in either knee so 
as to warrant a compensable rating on the basis of limitation 
of motion.  There is also no indication that pain, weakness, 
or any other symptom results in additional functional loss to 
a degree that would support a compensable rating.  See 
38 C.F.R. §§ 4.40, 4.45. 

The veteran's representative contends that the veteran should 
have a compensable rating, citing DeLuca, 8 Vet. App. at 206.  
The Board notes that, because the veteran's disability is 
rated under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), and the analysis required under DeLuca 
at 206-07 is not applied in this case.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1997) (Diagnostic Code not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply).  With respect to Diagnostic 
Code 5257, the Board also notes that, in a precedent opinion 
issued in July 1997, VA General Counsel held that an 
appellant who has both arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In that 
decision the General Counsel found that for a knee disorder 
already rated under Diagnostic Code 5257, a veteran would 
have additional disability justifying a separate rating if 
there was limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261.  However, recent X-rays were normal and 
there is no medical evidence showing any arthritis of the 
knees.  As such, separate ratings for arthritis and 
limitation of motion are not shown to be warranted by the 
evidence available for review.

In short, the veteran has not reported manifestations which 
would warrant assignment of compensable ratings for the right 
or left knee disability under Diagnostic Codes 5257, 5260, or 
5261.  The Board is unable to identify any clinical evidence 
which would provide a basis for the assignment of a 
compensable rating for bilateral retropatellar pain syndrome 
at any time from August 9, 1998 forward.  See Fenderson, 
supra.  Accordingly, the preponderance of the evidence is 
against the veteran's claims, and the claims on appeal of the 
initial assignment of ratings for left and right knee 
disability must be denied.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, although the 
veteran alleges that his retropatellar pain syndrome has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization, he has not 
submitted any evidence showing it has marked interfered with 
his employment or resulted in hospitalization.  See 38 C.F.R. 
§§ 4.1, 4.10.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash, 8 Vet. App. at 227.



ORDER

A compensable initial rating for a right knee disability is 
denied.

A compensable initial rating for a left knee disability is 
denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

